 Case 1:20-mj-01044-AMD Document 19 Filed 09/17/20 Page 1 of 1 PageID: 163




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

                                         MAGISTRATE JUDGE ANN MARIE DONIO

CAMDEN                                        September 17, 2020

Court Reporter: ZOOM

Title of Case:
                                              Case No. 20-1044 (AMD)
UNITED STATES OF AMERICA

             V.

ANDREW DRESCHEL
             DEFENDANT PRESENT

Appearances:
Alisa Shver, AUSA for Government
Christopher Adams, Esq. for defendant
Wayne Webb, U.S. Pretrial Services

Nature of Proceedings: Continuation of Bail Hearing/Detention Hearing
Defendant consents to proceed by way of video conferencing
Order Regarding the use of Video Conferencing/Teleconferencing to be entered
Continuation of Bail Hearing/Detention Hearing held on the record
Amy Sue Miller Beckner sworn for defendant
April Beckner sworn for defendant
Laura Joan Haggerty sworn for defendant
Decision Reserved
Ordered hearing set for September 22, 2020 at 2:00 pm via zoom
Order Scheduling a Detention Hearing to be entered.
Ordered defendant remanded to the custody of Essex County Correctional Facility.

                                                 s/Susan Bush
                                                 Deputy Clerk

Time Commenced: 1:40 p.m. Time Adjourned: 3:01 p.m.

Total Time in Court: 1 hr. 21 mins.
